DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf, Sr. (U.S. Patent No. 8,567,486, “Wolf”).

Regarding claim 1, Wolf discloses a pump-augmented Loop Heat Pipe (LHP) (fig 6B) comprises:  
a conventional LHP evaporator/reservoir assembly (110, 160, 165); 
one or more additional evaporators (130); 
a condenser (140); 
a condenser bypass (see annotated fig 6B below); and 
a pump (610) upstream of the condenser and condenser bypass and configured to pump fluid generally toward the one or more additional evaporators (as fluid flows from the pump to the condenser and condenser bypass).

    PNG
    media_image1.png
    494
    777
    media_image1.png
    Greyscale

Regarding claim 3, Wolf further discloses wherein the pump (610) is located upstream of the conventional LHP evaporator/reservoir assembly (110, 160, 165, as fluid flows from the pump to the assembly via 124, 126).

Regarding claim 5, Wolf further discloses wherein the pump-augmented LHP is configured to operate as a conventional LHP when the pump (610) is off (see col 9, lines 49-55).

	Regarding claim 7, Wolf further discloses wherein the pump augmented LHP is configured to operate as a conventional LHP and as a mechanically pumped two-phase system simultaneously (see col 10, lines 3-14).

4.	Claim(s) 1, 2, 4, 6, 9, and 10 is/are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf, Sr. (U.S. Patent No. 8,567,486, “Wolf”).

Regarding claim 1, Wolf discloses a pump-augmented Loop Heat Pipe (LHP)(fig 6A) comprises: 
a conventional LHP evaporator/reservoir assembly (110, 160, 165); 
one or more additional evaporators (130); 
a condenser (140); 
a condenser bypass (see annotated fig 6A below); and 
a pump (610) upstream of the condenser and condenser bypass and configured to pump fluid generally toward the one or more additional evaporators (as fluid flows from the pump to the condenser and condenser bypass).


    PNG
    media_image2.png
    517
    785
    media_image2.png
    Greyscale


Regarding claim 2, Wolf further discloses a fluid transport line (see annotated fig 6A below) that bypasses the conventional LHP evaporator/reservoir assembly (110, 160, 165), the one or more additional evaporators (130) being situated along this fluid transport line; and 
a check valve (112, see col 7, lines 46-48) downstream of the pump and upstream of the one or more additional evaporators.

    PNG
    media_image3.png
    517
    785
    media_image3.png
    Greyscale

Regarding claim 4, Wolf further discloses wherein the pump (610) is located parallel to the conventional LHP evaporator/reservoir assembly (110, 160, 165) in a fluid transport line (see annotated fig 6A above) bypassing the conventional LHP evaporator/reservoir assembly.

Regarding claim 6, Wolf further discloses wherein the pump-augmented LHP is capable to operate as a mechanically pumped two-phase system when there is no heat load on an evaporator (160) of the conventional LHP evaporator/reservoir assembly (via operating pump 610, as the manner of the operating a device does not differentiate apparatus claim from the prior art, see MPEP 2114). 

	Regarding claim 9, Wolf further discloses wherein the LHP is capable of acquiring thermal energy from multiple distributed heat sources via the one or more additional evaporators (130) and transport the thermal energy to the condenser (140) via mechanical pumping (by 610).
 
Regarding claim 10, Wolf further discloses wherein fluid at a liquid intake of the pump (610) is always single-phase liquid due to the condenser bypass (see col 6, lines 19-31).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (fig 6B) as applied to claim 1 above, and further in view of Dupont et al. (U.S. Patent Publication No. 2020/0124354, “Dupont”).

Regarding claim 8, Wolf discloses all previous claim limitations. However, Wolf does not explicitly disclose wherein the one or more additional evaporators are high-heat flux evaporators relative to conventional LHP evaporators. Dupont, however, discloses an evaporator of an LHP which has a high-heat flux (see ¶0100). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Wolf to have the addition evaporator have high heat flux such as taught by Dupont in order to increase the heat exchange efficiency between the evaporator and heat source. 
7.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (Fig 6B) as applied to claim 1 above, and further in view of Ernst et al. (U.S. Patent Publication No. 2018/0135503, “Ernst”).

Regarding claim 11, Wolf discloses all previous claim limitations. However, Wolf does not explicitly disclose a subcooler upstream of a liquid intake of the pump configured to cool the pump with liquid pumped by the pump. Ernst, however, discloses a cooling system (fig 1) wherein a subcooler (142) is upstream of a liquid intake of the pump (146) configured to cool the pump with liquid pumped by the pump (¶0029). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Wolf to provide the subcooler of Ernst in order to ensure only liquid coolant is provided to the pump thus avoiding damage to the pump. 

8.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (Fig 6B) as applied to claim 1 above, and further in view of Judge et al. (U.S. Patent Publication No. 2020/0067376, “Judge”).

Regarding claim 12, Wolf discloses all previous claim limitations. However, Wolf does not explicitly disclose a second pump, wherein the pumps are in series and are rotodynamic pumps. Judge, however, discloses a pumping system (fig 2B) which includes two pumps (200), wherein the pumps are in series and are rotodynamic (¶0003). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Wolf to provide the pumping system of Judge in order to increase the fluid flow through the system and thus improve the cooling capacity. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763